Case 2:19-cv-01134-JAK-JC Document 8 Filed 01/04/19 Page 1 of 1 Page ID #:1224

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

ISM INDUSTRIES, INC.,                          §
  Plaintiff                                    §
                                               §
v.                                             §   Civil Action No. 1:18-CV-584
                                               §
STEARNS, CONRAD AND SCHMIDT,                   §
CONSULTING ENGINEERS, INC.                     §
d/b/a SCS ENERGY, ET AL.                       §
  Defendants.                                  §

DEFENDANT, KILGORE INDUSTRIAL CIVIL, L.L.C.’S, DISCLOSURE STATEMENT

       Pursuant to Fed.R.Civ.P.7.1(a), Defendant, Kilgore Industrial Civil, L.L.C.., provides the

following information:

       Identify any parent corporation and any publicly held corporation owning 10% or
       more of its stock; or state that there is no such corporation:

       NONE.

                                                THE YOES LAW FIRM, L.L.P.
                                                3535 Calder Avenue, Suite 235
                                                Post Office Drawer 7584
                                                Beaumont, Texas 77726-7584
                                                Tel: (409) 833-2352
                                                Fax: (409) 838-5577
                                                Email: scy@yoeslawfirm.com




                                            By: ______________________________
                                                  Stuart C. Yoes
                                                  State Bar No. 00798605
                                                  William H. Yoes
                                                  State Bar No. 22157000

                                                ATTORNEYS FOR DEFENDANT,
                                                KILGORE INDUSTRIAL CIVIL, L.L.C.
